Citation Nr: 0024915	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 1998 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



REMAND

Review of the record reveals that in December 1998 the 
appellant was granted entitlement to nonservice-connected 
pension benefits based upon the severity of his 
cardiovascular disorder.  However, the RO determined that 
entitlement to special monthly pension had not been shown.  
While a subsequent VA "Aid and Attendance" examination in 
January 1999 noted that the appellant was capable of 
performing daily self care and personal hygiene without the 
assistance of another person, there is no comment regarding 
the appellant's reported residence in an assisted living 
facility.  Pursuant to 38 C.F.R. § 3.351(c)(2), a veteran 
will be considered to be in need of regular aid and 
attendance if he or she is a patient in a nursing home 
because of mental or physical incapacity.  Under 38 C.F.R. 
§ 3.1(z), "nursing home" is defined as any extended care 
facility which is licensed by a State to provide skilled or 
intermediate-level nursing care. 

Unfortunately, there is no evidence of record to characterize 
the nature of the appellant's residence in the assisted care 
facility relative to the definition provided in § 3.1(z).  In 
the absence of such information, the Board believes that 
additional development is necessary to provide an adequate 
record upon which to decide the appellant's claim.

Accordingly, in view of the above, and in an effort to ensure 
due process, this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should undertake efforts to 
develop information regarding the 
nature and level of care provided to 
the appellant at his current residence 
in an assisted living facility.  

3. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim for special monthly pension 
based upon the need for aid and 
attendance taking the above 
development into consideration.  

4. If the appellant's claim remains 
denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case which includes a 
full citation to and discussion of the 
applicable regulatory criteria 
including §§ 3.351(c)(2) and 3.1(z).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




